Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 10/14/21.
	Claims 1, 6, 12, and 13 are pending.
Allowable Subject Matter
Claims 1, 6, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations “transmit information about a characteristic of the transmitter and the receiver related to frequency representing a degree of difference between frequency characteristics of the transmitter and the receiver, wherein, the controller is further configured to make a determination, from information received from the base station based on the information about the characteristic of the transmitter and the receiver related to frequency, between whether the beam is formed based on downlink channel information and whether the beam is formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” as now recited in independent claim 1 and similarly recited in each of the independent claims 6, 12, and 13.
Tavildar is the closest prior art of record.  While it teaches that a terminal/UE transmits capability information to the base station in which the capability information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/W.C.K/
Examiner, AU 2414
/SITHU KO/Primary Examiner, Art Unit 2414